IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 96-30242
                            Summary Calendar



     DARRELL J. GUILLOT,

                                             Plaintiff,

            versus


     BELLSOUTH TELECOMMUNICATIONS, INC.,

                                             Defendant-Appellee,

            versus

     KAREN DEVILLE,

                                             Defendant-Appellant.




         Appeal from the United States District Court for the
                     Western District of Louisiana
                              (94-CV-2370)


                         October 9, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.*

PER CURIAM:

     Having    reviewed    the   briefs   and   record,   we   conclude,

essentially for the reasons stated in the district court’s well

     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
considered February 15, 1996, memorandum opinion, that summary

judgment was properly granted for appellee-defendant Bellsouth

Telecommunications, Inc. dismissing the severed Title VII claim

against it of appellant-cross-claimant Karen Deville. The district

court’s judgment is accordingly



                                                  AFFIRMED.




                                  2